Citation Nr: 1731551	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-31 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating in excess of 10 percent, prior to May 7, 2010, and 50 percent thereafter for schizophrenia, residual type.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a disability rating in excess of 10 percent prior to May 7, 2010, for his schizophrenia, residual type, and in excess of 50 percent thereafter.  He contends his symptomatology is more severe than reflected by the criteria associated with his assigned disability ratings.  Based on a review of the electronic claims folder, the Board finds that additional development is needed prior to adjudication of the claim.

In a July 2017 Appellant's Brief, the Veteran's representative asserts that the most recent VA examination for his schizophrenia was conducted in May 2010 and is too old to adequately evaluate the disability.  The Board agrees and remand is necessary to provide the Veteran with a new VA examination to assess the current severity of his service-connected schizophrenia, residual type.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected schizophrenia, residual type.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic claims file.  All records/responses received must be associated with the electronic claims file.  
2.  After all available records have been associated with the electronic claims file, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected schizophrenia, residual type.  The Veteran's electronic claims file, to include a copy of this remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.
	
The examiner should use the appropriate Disability Benefits Questionnaire (DBQ) to assess the severity of the Veteran's service-connected schizophrenia, residual type.  All symptoms and clinical findings associated with this condition must be reported in detail.

The examination report must include a complete rationale for all opinions and conclusions reached.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




